Citation Nr: 1618034	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a right ear hearing loss disability. 

3.  Entitlement to service connection for a disability manifested by chest pain. 

4.  Entitlement to service connection for a left arm disorder. 

5.  Entitlement to service connection for a right shoulder disorder. 

6.  Entitlement to service connection for a bilateral hand disorder. 

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for a gastrointestinal disability other than GERD (originally claimed as gastroenteritis). 
10.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a service-connected low back disability.

11.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depression for the period prior to September 18, 2013, and 50 percent therefrom.
 
12.  Entitlement to an initial evaluation in excess of 10 percent for lumbar sprain/strain with lumbar degenerative disc disease.

13.  Entitlement to an initial, compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 2000 to November 2005, and on active duty with the United States Public Health Service (USPHS) from December 2005 to June 2008.  Active duty includes full-time duty as a commissioned officer of the USPHS.  38 C.F.R. § 3.6(b)(2) (2015).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By that rating action, the RO, in part, denied service connection for a bilateral hearing loss disability; gastroenteritis; GERD; right arm disorder; left shoulder disorder; bilateral hand disorder; cervical spine disorder; and, peripheral neuropathy of the bilateral lower extremities, to include as secondary to a service-connected low back disability.  The RO also granted service connection for mixed anxiety and depression; low back disability and sinusitis, and assigned initial 30, 10 and noncompensable ratings, respectively, effective June 22, 2008--the date VA received the Veteran's initial claim for compensation for these disabilities.  The Veteran appealed the RO's denials of service connection for the above-cited disabilities and initial 30, 10 and noncompensable initial ratings assigned to the service-connected acquired psychiatric and low back disabilities and sinusitis to the Board. 

In June 2013, the Board, in part, remanded the matters on appeal to the RO for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration.  

By a March 2014 rating action, the Appeals Management Center (AMC) in Washington, DC, assigned an initial 50 percent rating to the service-connected mixed anxiety and depression, effective September 18, 2013--the date of a VA examination that demonstrated an increase in severity of this disability.  Because the increase in the evaluation of the above-cited service-connected disability does not represent the maximum rating available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issue with respect to the service-connected acquired psychiatric disability as that reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Board also points out that since the RO's issuance of a March 2014 Supplemental Statement of the Case (SSOC) that addressed the issues on appeal, additional evidence consisting of service treatment records and VA treatment and examination reports were received into the electronic record.  The Veteran's representative, on behalf of the Veteran, waived initial RO consideration of this evidence in March 2014 (see "Waiver of 30-day Waiting Period" dated and signed by the Veteran's representative in March 2014).  See 38 C.F.R. § 20.1304 (2015). Thus, a remand to have the RO issue an SSOC to address this additional evidence is not required.  38 C.F.R. § 20/1304 (2015). 

This case is currently under the jurisdiction of the RO in Houston, Texas.

The issues of entitlement to service connection for a cervical spine disorder;  a gastrointestinal disorder other than GERD (originally claimed as gastroenteritis); and, peripheral neuropathy of the bilateral lower extremities, to include as secondary to a service-connected low back disability; entitlement to an initial evaluation in excess of 30 percent for an adjustment disorder with mixed anxiety and depression for the period prior to September 18, 2003, and 50 percent therefrom; entitlement to an initial evaluation in excess of 10 percent for a low back disability, to include degenerative disc disease; and, entitlement to an initial, compensable evaluation for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

This appeal has been advanced on the Board's docked pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran did not have a left ear hearing loss disability for VA compensation purposes. 

2.  Resolving doubt in his favor, the Veteran has a right ear hearing loss disability for VA purposes, he has had continuous symptoms of right ear hearing loss since he was exposed to acoustic trauma during service, and the current right ear hearing loss disability began during service.

3.  Throughout the appeal period, the Veteran did not have a disability manifested by chest pain; left arm, right shoulder and bilateral hand disorders; and, GERD.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  A right ear hearing loss disability was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a) 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).

3.  A disability manifested by chest pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
 
4.  A chronic left arm disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  A chronic right shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  A chronic bilateral hand disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  GERD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  By a May 2008 letter, the RO notified the Veteran of the criteria for establishing service connection for bilateral hearing loss disability; disability manifested by chest pain; left arm disorder; right shoulder disorder; GERD; and, bilateral hand disorder, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in April 2009.  Nothing more was required.

VA has met the duty to assist the Veteran in the development of the above-cited service connection claims.  The Veteran's post-service private and VA treatment records, and statements of the Veteran are of record.

VA audio examinations were also obtained in 2008 and 2013 to determine the nature and extent of any bilateral hearing loss disability.  The VA examinations in this case are collectively adequate for rating purposes.  The examiners interviewed the Veteran and prepared a written report that discussed the nature and severity of his right ear hearing loss disability for VA compensation purposes and claimed left ear hearing loss disability.  As explained below, the Board is granting in full the claim for service connection for a right ear hearing loss disability.  Thus, as this represents a complete grant of this benefits, no further discussion of VA's duty to assist is not necessary with respect to this claim.  Regarding the claimed left ear hearing loss disability, the 2008 and 2013 VA audio examinations are sufficient so as to facilitate an informed assessment as to presence of this disability throughout the appeal period, and there is no duty to obtain additional VA examinations with respect to the claim for service connection for a left ear hearing loss disability decided herein.  See 38 C.F.R. §§ 3.327, 4.2 (2015); See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran was not provided VA examinations in conjunction with his claims for service connection for a disability manifested by chest pain; left arm disorder; right shoulder disorder; GERD; and, bilateral hand disorder.  The Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any suggestion, other than the Veteran's own assertions, that he has disability manifested by chest pain; left arm disorder; right shoulder disorder; GERD; and, bilateral hand disorder and there has been no indication that he has these disabilities.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide any further examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In addition, and as noted in the remand section following the decision below, the Veteran reported having received current (then) treatment, in part, for his service-connected sinusitis and low back disability.  (See VA Form 21-526EZ, Application for Disability Compensation and Related Disability Benefits, received by VA in December 2014).  As the Veteran did not report, nor does the record suggest, that he has sought continued VA treatment for the remaining disabilities at issue, any outstanding VA treatment records would not be pertinent to the service connection claims decided herein.  The Board finds that because any outstanding VA treatment records would not be relevant to the claims decided herein, they would not be pertinent and a remand to obtain them would be unnecessary. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Analysis

The Veteran seeks service connection for right and left ear hearing loss disabilities; disability manifested by chest pain; right shoulder, left arm and bilateral hand disorders; and GERD.  After a brief discussion of the laws and regulations pertaining to service connection, the Board will analyze the claims. 

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

That an injury occurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) , such as organic diseases of the nervous system (sensorineural hearing loss; arthritis; and, ulcers, peptic (gastric or duodenal).  A grant of service connection under 38 C.F.R. § 3.303(b)  does not require proof of the nexus element; it is presumed.  Id.  In this case, the tenets of 3.303(b) have not been invoked with respect to the Veteran's claims for service connection for a left ear hearing loss disability; disability manifested by chest pain; right shoulder, left arm and bilateral hand disorders; and, GERD because the Veteran has not been diagnosed with a chronic condition listed under 3.309(a) as it relates to these disabilities. 

i) Left and Right Ear Hearing Loss Disability

The Veteran seeks service connection for right and left ear hearing loss disabilities.  He contends that he has bilateral hearing loss as a result of having been exposed to acoustic trauma from daily training with grenades and firearms during military service.  (See September 2008 VA Hearing Loss examination report).  The Veteran denied any occupational or recreational noise exposure with the exception of having previously listened to loud music.  Id.  After a brief discussion of the laws and regulations pertaining to hearing loss disabilities, the Board will analyze each ear separately. 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The United States Court of Appeals for Veterans Claims (Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Id. (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385)).

a) Left Ear Hearing Loss Disability

The Board finds that the preponderance of the evidence of record is against the claim for service connection for a left ear hearing loss disability because the Veteran did not have a left ear hearing loss disability for VA compensation purposes during the appeal period. 

With regards to the first Hickson element, evidence of a current disability, a current left ear hearing loss disability was not demonstrated during the appeal period.  VA audiological examinations, performed in September 2008 and September 2013, do not reflect that the Veteran's left ear had an auditory threshold of 40 decibels in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz; auditory thresholds for at least three of these frequencies were 26 decibels or greater; or speech recognition scores using the Maryland CNC Test that were less than 94 percent.  (See September 2008 and September 2013 VA Hearing Loss examination reports) 38 C.F.R. § 3.385.  In this regard, although a September 2008 VA Hearing Loss examination report contains a diagnosis, in part, of normal to mild sensorineural hearing loss by an audiologist, this diagnosis does not in itself establish a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  

Overall, the evidence of record, including VA treatment records, does not show that a left ear hearing loss disability manifested during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that hearing loss is a matter of experience and, thus, capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, the Veteran's assertion that he has left ear hearing loss is competent evidence, and indeed is supported by the diagnoses of sensorineural hearing loss as discussed above.  However, whether the Veteran's left ear hearing loss constitutes a disability for VA compensation purposes can only be determined by audiological testing.  See 38 C.F.R. § 3.385.  In addition, there is no indication that the Veteran has any specialized training in the field of audiology.  Thus, the VA audiological test results carry more weight than the Veteran's statements in terms of whether he has a current left ear hearing loss disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"). 

Overall, there is no evidence of the existence of any left ear hearing loss for VA compensation purposes since VA received his initial claim for compensation for this disability in April 2008 or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The preponderance of the evidence of record is against the Veteran's claim for service connection for a left ear hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a left ear hearing loss disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b) Right Ear Hearing Loss 

The Board will resolve reasonable doubt in the Veteran's favor and award service connection for a right ear hearing loss disability.  

As to the first Hickson element, evidence of a current disability, as auditory thresholds from 1000-4000 Hertz were 26 decibels or greater during a September 2008 VA audiologic examination, the Veteran has a right ear hearing loss disability during the pendency of the current claim. 

Regarding the second Hickson element, evidence of an in-service disease or injury, the Veteran's service treatment records include March and April 2004 audiograms containing decibel shifts of 20 and 25 in the right ear at 3000 Hertz, respectively.  Thus, in view of these findings, the Veteran had some degree of right ear hearing loss in accordance with Hensley during the March and April 2004 audiograms.  The April 2004 audiogram also contained a notation that the Veteran had been routinely exposed to noise.   A November 2005 Report of Medical Assessment did not contain any clinical findings referable to the Veteran's ears.  Thus, as it was indicated on an April 2004 audiogram that the Veteran had been routinely exposed to noise, and he had some degree of hearing loss in the right ear in accordance with Hensley during an April 2004 audiogram, it is conceded the Veteran suffered acoustic trauma during service as a result of noise exposure.

Thus, the crux of the Veteran's claim for service connection for a right ear hearing loss disability hinges on Hickson element number three (3), evidence of a nexus to service.  There are two VA opinions that address this exact matter. 

VA examined the Veteran in September 2008 to determine the nature and etiology of any currently present hearing loss disability.  After an audiogram of the Veteran and his reported history of having been exposed to in-service acoustic trauma that is consistent with that previously reported herein, the VA examiner opined that it was less likely than not (less than a 50/50 percent probability) that the Veteran's hearing loss was related to military service, to include his history of in-service noise exposure.  The VA examiner reasoned that there were no audiological records after 2004, and that the Veteran had been released from active duty in 2005.  However, this rationale does not warrant the conclusion of a lack of nexus under both general service connection principles and those applicable to hearing loss claims, nor does it fully address the question of etiology in regard to the Veteran's significant in-service noise exposure, as outlined above, and minimal post-service noise exposure.  Consequently, the probative value of the September 2008 VA opinion is diminished.

VA reexamined the Veteran in September 2013 to determine the nature and etiology of any currently present hearing loss disability.  After an audiogram of the Veteran and his reported history of having been exposed to in-service acoustic trauma that is consistent with that previously reported herein, the VA examiner concluded that it was at least as likely than not (50 percent or greater probability) that the Veteran's hearing loss was related to military service.  However, the reasoning associated with the VA examiner's positive nexus statement was consistent with a negative opinion.  In this regard, the VA examiner stated that the Veteran had reported an onset of hearing loss beginning in 2007, that there was no evidence of any significant shift in thresholds in comparing the in-service March and April 2004 audiograms, and that there was no other audiometric date in the claims file.  Overall, the VA examiner concluded that the Veteran's military records did not provide substantive evidence that his hearing loss had occurred in service. The Board finds the September 2013 VA examiner's reasoning internally inconsistent with his initial conclusion that it was more likely than not that the Veteran's hearing loss was related to military service.  In addition, similar to the September 2008 VA examiner, his rationale does not warrant the conclusion of a lack of nexus under both general service connection principles and those applicable to hearing loss claims, nor does it fully address the question of etiology in regard to the Veteran's significant in-service noise exposure, as outlined above, and minimal post-service noise exposure.   Consequently, the probative value of the September 2013 VA opinion is diminished.

It is acknowledged that the Veteran was exposed to acoustic trauma during service, as noted previously herein.  The Veteran has credibly reported right ear hearing loss since his period of service.

Thus, giving considerable weight to evidence of some right ear hearing loss as indicated by pure tone thresholds at 20 and 25 decibels at 3000 Hertz during in-service audiograms performed in March and April 2004, and continuity of right ear hearing loss symptomatology since service, the Board will resolve reasonable doubt in favor of the Veteran, and will grant service connection for a right ear hearing loss disability.  38 C.F.R. § 3.303(b); Walker, supra.

ii) Disability manifested by chest pain; right shoulder, left arm and bilateral hand disorders; and, GERD 

The threshold question to be answered is whether the Veteran currently has a disability manifested by chest pain; right shoulder, left arm and bilateral hand disorders; and GERD.  If, but only if, that question can be answered in the affirmative, would it be necessary to explore the question of whether they are etiologically linked to his period of active military service, or whether they were manifested to a compensable degree within a year of service discharge from the United States Navy in November 2005 or USPHS in June 2008.  The Board finds that the preponderance of the evidence of record is against a finding that the Veteran currently has these disabilities.

The Veteran's service treatment records reflect that in April and May 2002, he was seen with complaints of occasional chest pain after running.  The examining clinician in April 2002 noted that the Veteran did not have a history of elevated blood pressure.  An assessment of probable viral illness with mild heat exhaustion was entered in April 2002.  In May 2002, the examining clinician noted that after that incident, the Veteran had been evaluated by two (2) other providers and that no abnormalities were found.  In October 2003, the Veteran received treatment for gastroenteritis.  An electrocardiogram, performed in March 2004, was abnormal.  The evaluating clinician indicated that it was probably an early sign of repolarization.   A March 2004 examination for entry into the USPHS reflects that all of the Veteran's systems, aside from his feet and identifying scars, were evaluated as "normal."  A March 2008 examination for USPHS reflects that all of the Veteran's systems were evaluated as "normal."  (The Board notes that the Veteran's abdomen and viscera; anus and rectum, and genitourinary systems were not evaluated in March 2008).  On an April 2008 Report of Medical History, the Veteran denied having had a painful shoulder, elbow or wrist; arthritis; impaired use of his arms and hands; swollen or painful joints; frequent indigestion or heartburn; and, stomach, liver or intestinal trouble or ulcer.  While he denied having had pain or pressure in the chest, he indicated that he had experienced chest pain during an April 2002 physical readiness test.

Post-service VA and private treatment and examination reports have been associated with the electronic record.  A January 2010 VA stress test was negative for ischemia and angina.  An assessment of non-cardiac chest pain was entered. In March 2010, the Veteran was seen at a VA clinic for complaints of on and off chest pain to the lower sternal/epigastric areas for the previous two (2) months that lasted 10 to 15 minutes and usually occurred at rest.  The chest pain was not associated with any food, but the Veteran indicated that he stayed away from hot sauce.  An echocardiogram revealed left ventricular ejection fraction of 65-70 percent and left ventricular hypertrophy.   The examining clinician entered an assessment of a thirty-seven year old male in good health.  (See January and March 2010 VA treatment reports, labeled as "Medical Treatment-Government Facility" and received into the electronic record on March 25, 2010).  Regarding the diagnosis of non-cardiac chest pain, the Board notes that chest pain, in and of itself, is not a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There must be some diagnosable or identifiable underlying condition; but, no such cardiovascular disorder has been identified in the Veteran's case.  

Overall, there is no evidence of the existence of any diagnosed disability manifested by chest pain; left arm, right shoulder and bilateral hand disorders; and GERD at any time since VA received the Veteran's claim for compensation for these disabilities in April 2008 or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency). The preponderance of the evidence of record is against the Veteran's claims for service connection for these disabilities. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).

Overall, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a disability manifested by chest pain; left arm, right shoulder and bilateral hand disorders; and, GERD at any time since VA received the Veteran's claim for original compensation for the claimed disabilities in April 2008.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in April 2008).  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Clearly the competent medical evidence of record is negative for a disability manifested by chest pain; left arm, right shoulder and bilateral hand disorders; and, GERD.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has these disabilities, and the claims for service connection for these disabilities must be denied on that basis.

The only evidence linking the claimed disability manifested by chest pain; left arm, right shoulder and bilateral hand disorders; and, GERD to his periods of military service are the Veteran's and his representative's written statements.  While the Veteran is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that either he or his representative possess the requisite medical training or expertise necessary to render either one competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose himself with a disability manifested by chest pain; chronic left arm, right shoulder and bilateral hand disorders; and, GERD or to link the claimed disorders to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence of record is against the claims for service connection for a manifested by disability chest pain; chronic left arm, right shoulder and bilateral hand disorders; and GERD, this doctrine is not for application.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left ear hearing loss disability is denied. 

Service connection for a right ear hearing loss disability is granted. 

Service connection for a disability manifested by disability chest pain is denied; 

Service connection for a left arm disorder is denied, 

Service connection for a right shoulder disorder is denied. 

Service connection for a bilateral hand disorder is denied. 

Service connection for GERD is denied. 


REMAND

Unfortunately, a remand is required in regards to the Veteran's claims for service connection for a cervical spine disability; gastroenteritis and peripheral neuropathy of the lower extremities, to include as secondary to the service-connected low back disability; and, initial rating claims; specifically, to obtain VA examinations to determine the etiology of any currently diagnosed cervical spine disability and gastroenteritis; obtain outstanding VA examination reports referable to the service-connected low back disability and sinusitis; and, to schedule the Veteran for VA examinations to determine the etiology of any currently present cervical spine and gastrointestinal disorders and nature and extent of the service-connected adjustment disorder with mixed depression and anxiety.  The Board will discuss each reason for remand separately below. 

i) Outstanding VA Treatment Records- Low Back Disability, Sinusitis and Peripheral Neuropathy of the Bilateral Lower Extremities

On VA Form 21-526EZ, Application for Disability Compensation and Related Disability Benefits, received by VA in December 2014, the Veteran indicated, in part, that he had sought treatment for his service-connected sinusitis and low back disability from the VA Medical Center (VAMC) in Houston, Texas.  The Board notes that a scant amount of treatment records, dated from March to May 2015, from the above-cited VAMC are of record, but reports since that time are absent.  As these records might contain evidence as to the current severity of the service-connected sinusitis and low back disabilities and etiology of any peripheral neuropathy of the lower extremities, which the Veteran has claimed is secondary to his service-connected low back disability, they are potentially relevant to the initial rating claims for a low back disability and sinusitis and claim for service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected low back disability, and must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examinations-Cervical Spine and Gastrointestinal Disorders; and, Adjustment Disorder with Mixed Anxiety and Depression

a) Cervical Spine Disability and Gastroenteritis. 

The Veteran seeks service connection for a cervical spine disability and gastroenteritis.  He contends that these disabilities had their onset during military service and that he has continued to have cervical spine pain and stomach problems since discharge.  

The Veteran's service treatment records show, in pertinent part, that in April 2003, he complained of neck pain after he had been involved in a motor vehicle accident one (1) month previously.  He denied having any neurological symptoms.  The examining clinician entered an assessment of residual cervical myofascitis, status-post motor vehicle accident one (1) month previously.  In October 2003, he was seen in the emergency room with complaints of having had loose stools over the previously four (4) to five (5) days with an episode of vomiting, as well as abdominal pain.  The Veteran denied having had explosive diarrhea; melena.  An assessment of gastroenteritis was entered.  Service examination reports, dated in March 2004 and March 2008, reflect that the Veteran's stomach (March 2004 only) and spine were evaluated as "normal."  On a November 2005 Report of Medical Assessment, the Veteran did not report any cervical spine or stomach problems.  

As the Veteran received treatment during military service for cervical spine and stomach problems, and has not undergone a VA examination for either problem, he should be afforded VA spine and stomach examinations on remand. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

b) Acquired Psychiatric Disability

The Veteran seeks an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depression for the period prior to September 18, 2013, and 50 percent therefrom.  On VA Form 21-4138, Statement in Support of Claim, received by VA in March 2014, the Veteran indicated that he was very depressed and was unable to hold family and "social relations" with other individuals.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in March 2014). Thus, this statement suggests an increase in symptoms since VA last examined the Veteran to determine the current (then) severity of his adjustment disorder with anxiety and depression in September 2013.  Thus, he should be afforded a VA examination to assess the severity of this disability  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VAMC in Houston, Texas, dated from May 2015 to the present, reflecting treatment for the Veteran's disorders at issue.  All efforts to obtain these records must be documented in the Veteran's Veterans Benefits Management System (VBMS) electronic record.

2.  After any additional evidence has been received pursuant to directive 1 and associated with the Veteran's VBMS electronic record, schedule the Veteran for appropriate examinations by qualified examiners.  The purpose of each examination is to determine the etiology of any currently present cervical spine and/or gastrointestinal disability other than GERD (claimed as gastroenteritis) found on examination.  The following considerations will govern the examinations:
   
The Veteran's VBMS and Virtual VA electronic records, and a copy of this remand, must be reviewed by the examiners, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  Each examiner must respond to the following questions/directives as it corresponds to their respective disability and provide a full statement of the basis for all conclusions reached.

Is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed stomach or cervical spine disorder(s) had its (their) onset during active military service or was (were) manifested to a compensable degree within one year of separation from active duty in November 2005 or June 2008?  In responding to this question as it relates to the Veteran's stomach and cervical spine, the respective examiner must comment on service treatment records containing an assessment of residual cervical myofascitis, status-post motor vehicle accident, and gastroenteritis in April and October 2003, respectively.  The respective examiners should take into account any reports of cervical spine and stomach problems in service and since discharge in November 2005 and/or June 2008.

Each examiner should provide reasons for their respective opinions that take into account relevant evidence as it relates to their particular disability.  If an examiner cannot provide an opinion without resorting to speculation, he or she must explain why an opinion cannot be provided without speculation, whether the inability is due to the limits of the examiner's knowledge or the limits of medical knowledge in general, or whether there is additional evidence that would permit the needed opinion to be provided.
 		
3.  Then, schedule the Veteran for a VA mental disorders examination to determine the current severity of his service-connected adjustment disorder with depression and anxiety.  The examiner should review the claims folder and note that review in the examination report. A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to the Veteran's psychiatric disability and should describe the symptoms that cause that impairment.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, such as scheduling the Veteran for additional VA examinations in conjunction with his claims of entitlement to service connection for cervical spine, peripheral neuropathy of the bilateral lower extremities, and gastrointestinal other than GERD (claimed as gastroenteritis) disorders; entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depression for the period prior to September 18, 2013, and 50 percent therefrom; entitlement to an initial disability rating in excess of 10 percent for a low back disability; and, entitlement to an initial compensable rating for sinusitis; based on the entirety of the evidence. 

If any claim remains denied, the Veteran and his representative shall be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. After they have had an opportunity to respond, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


